DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 09/27/22 is acknowledged. 

Status of Claims
Claims 1, 5-8, 11, 15, 16 and 20-29 are pending. 
In the Amendment filed on 09/27/22, claims 1, 11 and 16 were amended, and no claims were cancelled or added (claims 2-4, 9, 10, 12-14 and 17-19 were cancelled in previous papers).
Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112:
The previous rejections under 35 U.S.C. 112 have been withdrawn in view of Applicant's claim amendments. Applicant's attention is directed to the instant rejections. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Similarly to Applicant's previous response, in the instant response Applicant's arguments appear to be identical verbatim with those presented in the previous response.
Accordingly, Applicant's instant arguments have been addressed in the previous Office Action. Applicant has not responded to the Office's responses set forth in the previous Office Action. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive. The Examiner responds to Applicant's arguments below.
Applicant is referred first to Kramme, Fig. 4C, which is described at 29:12-31:6. At 29:28-31 Kramme teaches that each fraud classification (type/class of fraud) is associated with factors probative of whether that type of fraud occurred. At 30:44-59, Kramme teaches that the factors for each classification are evaluated to determine a score for that classification. At 30:60-31:6, Kramme teaches that the score can be normalized, a probability, etc., i.e., a relative score for a particular classification.
Significantly, at 29:28-31, Kramme indicates that the fraud classifications can include not only various different types of fraud (242, 244, 246, 248, see 29:31-46) but also a "no fraud" classification. Specifically, at 29:28-31, Kramme states: 
In one embodiment, each potential classification (with the possible exception of “no fraud”) may be associated with a number of factors probative of whether that type/class of fraud has occurred.

Kramme's words "with the possible exception of 'no fraud'" mean that it is possible for 'no fraud' not to be an exception, i.e., it is possible to include 'no fraud' as one of the fraud classifications. To be sure, when it comes to the discussion of the actual analysis/ evaluation of a given event by applying the factors and calculating scores for the different fraud classifications (at 30:44-59), Kramme does not include a 'no fraud' classification, and in this sense, Kramme's teaching of including a 'no fraud' classification among the multiple fraud classifications for which scores are output may be deemed implicit.
Therefore, the combination of Chamaraju with Kramme amounts merely to the rendering fully explicit of Kramme's teachings that are in part implicit.
Recall, the key teachings of Chamaraju cited in the rejection amount to applying a model to obtain scores for multiple fraud classifications (recited "transaction types"), where the multiple fraud classifications include two different kinds of fraud (recited "two fraudulent types") and a no-fraud classification (recited "genuine type"). The rejection does not need to use -- and does not use -- Chamaraju's teachings of what Applicant refers to as the "initial" stage of analysis. What is key is that Chamaraju receives an input event, analyzes it, and outputs a result with scores for the above-indicated three fraud classifications (two fraud types, and a no-fraud classification). It doesn’t matter what/that analysis has been performed on the event initially/previously, because when the event is received as input by Chamaraju it's not known whether the event is a (true) threat or not, and Chamaraju analyses the event to determine whether it is a threat and outputs a result reflecting this determination. 
Accordingly, Chamaraju's second stage (as referred to by Applicant) teaches "a single trained multi-class fraud prediction model" and a single ("each") "occurrence of applying the single trained multi-class fraud prediction model." Moreover, even if for some reason, Chamaraju's first stage (as referred to by Applicant) needed to be included in the teachings that are combined with Kramme, under the broadest reasonable interpretation the recited "single [] model" and single ("each") "occurrence of applying" the model may be deemed to read on Chamaraju's first and second stages together, as Applicant's disclosure provides no criterion or measure for individuating a "model" or an "occurrence of applying" the model, that is, no criterion or measure for determining whether a given model is a "single model" or "multiple models," or whether an extent of applying the model counts as "an occurrence" (a "single occurrence") or "multiple occurrences." 
Furthermore, the rejection does not require citing Chamaraju as teaching a "single … model" or "for each occurrence of applying the … model." Rather, Chamaraju is cited as an alternative teaching of this limitation, but Kramme teaches this limitation, as explained above: Kramme teaches a single model that provides, for a single occurrence of applying the model, an output with scores for multiple fraud classifications, where the scores can be normalized, probabilities, etc. (i.e., relative), and Kramme teaches (partly implicitly) that the multiple fraud classifications can include a 'no fraud' classification. 
	As an additional point, it is noted that Chamaraju 0028 teaches that where an event is determined to be a (true) threat, the event can be "fraud."
	Finally, to reiterate the points that address Applicant's arguments most specifically: 
First, in regard to Applicant's allegation that Chamaraju relies on a first stage of analysis/evaluation, it is noted that the teachings of Chamaraju used in the rejection do not include and hence do not require using or relying on Chamaraju's initial stage of analysis.
Second, the following statement of Applicant is incorrect.
In particular, determining false positive threat events, as described by Chamaraju, is not equivalent to determining a genuine event, particularly because these false positive threat events have previously been identified as being a threat and then further analysis is performed to determine if that was a mistake. (Response, p. 17)

Even assuming arguendo, as Applicant alleges, that in Chamaraju an event was previously identified as a threat and later that determination was found to be a mistake, this does not change the fact that (in the final analysis) the event is not a threat, this does not somehow magically transform the non-threat event into a threat event. Rather, the ultimately determined non-threat event is indeed a non-threat event (a 'no fraud' event), i.e., a legitimate event, i.e., Applicant's recited "genuine type."

Examiner's Comments
Not Positively Recited
Claim 11 recites:
"generating … the transaction records recorded during a period of time prior to the subject transaction;"
"receiving … a payment card used to initiate the transaction, …"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 11 and 16 are directed to a "multi-class fraudulent classification computer system," method, and non-transitory computer-readable storage medium.
Claims 1, 11 and 16 are directed to the abstract idea of "using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud" (see specification 0012-0020) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 11 and 16 recite "retrieving … a plurality of transaction records, each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier, a merchant identifier, and a transaction amount, wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type and at least two fraudulent types; generating, from the retrieved plurality of transaction records for subject transactions of the plurality of transactions, a transaction velocity by one of counting or summing a parameter of the transaction records recorded during a period of time prior to the subject transaction; … receiving an input transaction velocity for an input transaction and output a score for each of the plurality of transaction types, the score for each of the plurality of transaction types indicating a relative likelihood that the input transaction is of the transaction type, wherein the scores output … for each input transaction sum to unity across the plurality of transaction types; receiving a current transaction request message associated with a current payment transaction, the current transaction request message including an account identifier of a payment card used to initiate the transaction, a merchant identifier of the merchant and a transaction amount for the current payment transaction; determining a current transaction velocity relative to a transaction time of the current payment transaction; … inputting the current transaction velocity … and obtaining … an output comprising, for each of the plurality of transaction types including a genuine type and at least two fraudulent types, the score for each transaction type indicating the relative likelihood that the current payment transaction is of the transaction type; identifying, based on the output, a most likely transaction type for the current payment transaction; and generating a transaction classification message for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score associated with the identified most likely transaction type." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "at least one processor," "memory," "database," "generating … model training data …," " training, using the model training data and a machine learning algorithm, a single … model to receive an input … and output …, and "applying the single trained … model …" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of using transaction velocity data, identifying/classifying a payment transaction as fraudulent or not, and if fraudulent, as a specific type of fraud, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 11 and 16 are not patent eligible.
Dependent claims 5-8, 15 and 20-29 describe additional operations of or related to the abstract idea (claims 5, 7, 15 and 20), generic computer elements (claims 5, 7, 15 and 20), and/or further detail of the data/abstract elements/operations (current transaction request message, transaction classification message, transaction types, determining transaction velocity) (claims 6, 8, 20-29). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claims 1, 11 and 16 recite "apply[ing] the trained multi-class fraud prediction model to the current transaction comprising inputting the current transaction velocity to the trained multi-class fraud prediction model and obtaining, for each occurrence of applying the single trained multi-class fraud prediction model, an output comprising, for each of the plurality of transaction types including a genuine type and at least two fraudulent types, the score for each transaction type indicating the relative likelihood that the current payment transaction is of the transaction type." No support is found for the recitation, in particular the underlined language. No portions of the disclosure have been found that are specifically on point with respect to the underlined language. In the specification, 0028 and 0030 teach use of a single model (as against multiple models) to classify an event among multiple types of fraud. 0047 and 0066-0067 (Fig. 3, 308, 310) teach generally applying the model and getting output. However, no specific teaching is found to the effect that the recited output is obtained for each occurrence of applying the model. Indeed, as best understood, the disclosure makes no mention whatsoever of an "occurrence," or "occurrences," of applying the model. There is no recognition by the disclosure of the idea of such an "occurrence" or of how one would individuate an "occurrence" of applying the model -- how one would identify any particular (extent of) use or application of the model as being/qualifying as a single occurrence versus multiple occurrences. Accordingly, support is not found for the recitation. 
Claims 5-8, 15 and 20-29 are rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 11, 15, 16 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claims 1, 11 and 16 recite "generate … the subject transaction." The underlined portion of the recitation lacks antecedent basis. There is no previous recitation of an individual subject transaction, but rather only of a plurality of subject transactions. 
Claims 5-8, 15 and 20-29 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 11, 15, 16, 20, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju.

Regarding Claims 1, 11 and 16
Kramme teaches:
at least one processor and a memory in communication with the at least one processor, the memory comprising computer-executable instructions stored therein, the computer-executable instructions being executable to cause the at least one processor to: (Fig. 10, 46:18-48:36)
retrieve (10:6-20), from a historical transaction database (Fig. 1, 30, 7:29), a plurality of transaction records (7:32, 13:19), each transaction record associated with a corresponding one of a plurality of historical transactions and including a transaction classification identifier (13:40-52 label; see also 15:7-11, 20:51-62), a merchant identifier (7:33, 13:22-23), and a transaction amount (7:33, 13:19), wherein the transaction classification identifier is associated with a transaction type assigned to the historical transaction from among a plurality of transaction types, the plurality of transactions types including a genuine type (13:42-43 "no fraud") and at least two fraudulent types (13:43-44 "type or class of fraud (e.g., "counterfeiting," "lost or stolen card use," etc.)") (13:40-52); 
generate, from the retrieved plurality of transaction records for subject transactions of the plurality of transactions, a transaction velocity (e.g., 30:22-26, Fig. 4C, 248) by one of counting or summing a parameter of the transaction records recorded during a period of time prior to the subject transaction (30:22-43); (external data collection unit retrieves velocity data from account data 150 from account database 30 and provides it to ML rules generator 40 in order for ML rules generator 40 to generate rules, see 10:6-20, and ML rules generator 40 generates rules using skimming factors 248, which are based on the retrieved velocity data, and include a transaction velocity generated from the velocity data, see 29:12-46, 30:22-43)
generate, from the retrieved plurality of transaction records, model training data for the subject transactions of the plurality of transactions, wherein the model training data comprises, for each subject transaction, the transaction type and  the generated transaction velocity; (retrieval of transaction data and velocity data to ML rules generator for generating rules is deemed to teach "generation" of the model training data, see explanation at previous step, above; 10:6-20, 29:12-46, 30:22-43)
train, using the model training data and a machine learning algorithm, a single multi-class fraud prediction model (9:51-10:5) to receive an input transaction velocity (29:12-46, 30:22-43) for an input transaction and output a score for each of the plurality of transaction types, the score for each of the plurality of transaction types indicating a relative likelihood that the input transaction is of the transaction type, … (30:44-31:6); 
receive a current transaction request message associated with a current payment transaction (29:13-27 "the event at issue is a financial transaction involving a debit or credit card"; 18:60-19:7 "ongoing, real-time, or batch processing"; 14:33-53; 1:43-59 invention is for detecting/classifying fraud in particular financial/credit card transactions), the current transaction request message including an account identifier of a payment card used to initiate the transaction, a merchant identifier of the merchant and a transaction amount (44:30-43) for the current payment transaction; (Fig. 2, 90, 14:33-53, Fig. 3C, 150, 19:65-20:14; 44:30-43: "The fraud alert or confirmation may specify the transaction at issue, … an identifier of the account …, dollar amount, merchant name, etc." -- this indicates that the received transaction included this information) 
determine a current transaction velocity relative to a transaction time of the current payment transaction; (29:12-46, 30:22-43, Fig. 4C, 248; see explanation at first "generate" step, above) 
apply the trained multi-class fraud prediction model to the current transaction comprising inputting the current transaction velocity (29:12-46, 30:22-43) to the trained multi-class fraud prediction model and obtaining, for each occurrence of applying the single trained multi-class fraud prediction model, an output comprising, for each of the plurality of transaction types including … at least two fraudulent types, the score (30:44-31:6) for each transaction type indicating the relative likelihood that the current payment transaction is of the transaction type; (Fig. 2, 86, 14:33-53, Fig. 3C, 146, 19:65-20:14, 30:44-31:6)
identify, based on the output, a most likely transaction type for the current payment transaction; and (Fig. 2, 94, 14:54-15:11, Fig. 3C, 152, 156, 20:15-46, 30:44-31:6)
generate a transaction classification message (e.g., 20:15; also 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer) for the current payment transaction, the transaction classification message including the identified most likely transaction type and the score (30:44-31:6) associated with the identified most likely transaction type. (Fig. 2, 94, 14:54-15:11, Fig. 3C, 152, 156, 20:15-46, 12:35-53)
Kramme teaches outputting normalized scores, probabilities, and/or other measures of likelihood of fraud, for each fraud classification/category (type), but does not explicitly disclose summing the scores to unity. Kramme also teaches outputting scores for multiple fraud types but does not fully explicitly teach doing so together with a score for a no-fraud classification ("genuine type"). See citations for Kramme for the "apply" operation, above, see Response to Arguments, above, see Interview Summary issued on 09/14/22. However, Chamaraju teaches:
… wherein the scores output by the model for each input transaction sum to unity across the plurality of transaction types; (0014-0024, 0042-0043, 0047, 0050-0052, 0056)
apply the trained multi-class fraud prediction model to the current transaction comprising inputting the current transaction … to the trained multi-class fraud prediction model and obtaining, for each occurrence of applying the single trained multi-class fraud prediction model, an output comprising, for each of the plurality of transaction types including a genuine type and at least two fraudulent types, the score for each transaction type indicating the relative likelihood that the current … transaction is of the transaction type; (0014-0024, 0042-0043, 0047, 0050-0052, 0056) (Note: a portion of this limitation is taught by Kramme, as per above; Chamaraju is relied upon only for subject matter not taught by Kramme.)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Chamaraju, (regarding the first limitation taught by Chamaraju above) because Chamaraju teaches a convenient and user-friendly way of normalizing relative likelihoods/probabilities (of different fraud types) among various possibilities (of fraud types), so that the combination would facilitate speed and accuracy in fraud determinations, see Chamaraju, citations given above, and because Kramme already teaches normalizing such likelihoods/probabilities, so that Chamaraju's teachings are consistent with Kramme's approach, see Kramme, 1:57-60, 30:60-31:6, and (regarding the second limitation taught by Chamaraju above) because Kramme already teaches (in part implicitly) Chamaraju's teachings regarding obtaining output comprising scores for a genuine type and two fraudulent types, see Response to Arguments, above. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 5, 15 and 20 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. Kramme further teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to transmit the transaction classification message to an issuer of the payment card used to initiate the current payment transaction. (44:30-43, 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer)

Regarding Claim 8 
Kramme in view of Chamaraju teaches the limitations of base claim 1 as set forth above. Kramme further teaches:
wherein the transaction classification message (e.g., 20:15; also 45:51-63, 12:35-53, 7:22-29 FAMS can be issuer) includes a reason code, wherein the reason code is associated with the transaction type identified by the most likely transaction type. (Fig. 6, 324, Fig. 7, 348)
Although Kramme teaches determining a reason (Fig. 6, 324, Fig. 7, 348) in a slightly different context than that of generating a transaction classification message, Kramme 12:35-53 teaches providing notifications generally and is deemed to apply generally to, or to be combinable with (see 59:19-28), the remainder of Kramme's disclosure. Alternatively, it would be obvious to combine these embodiments of Kramme, in view of 59:19-28 and as the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 21, 24 and 27 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. Kramme further teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of transactions occurring with the merchant prior to the transaction time. (30:22-26, Fig. 4C, 248)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju, and further in view of Scragg (U.S. Patent Application Publication No. 2011/0016052 A1).

Regarding Claim 6 
Kramme in view of Chamaraju teaches the limitations of base claim 1 as set forth above. Kramme in view of Chamaraju does not explicitly disclose but Scragg teaches:
wherein the current transaction request message is a real-time authorization request message. (0009-0010, 0030, see also 0038-0048, 0059-0064)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Scragg, because Kramme teaches real-time fraud analysis of transactions (see 29:13-27; 18:60-19:7; 14:33-53; 1:43-59) and thus implies the use of real-time authorization request messages, and Scragg's teachings explicitly facilitate real-time fraud analysis of transactions, see Scragg, citations given above, Kramme, citations given here. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 7 
Kramme in view of Chamaraju and Scragg teaches the limitations of base claim 1 and intervening claim 6 as set forth above. Scragg further teaches:
wherein the computer-executable instructions being executable to further cause the at least one processor to append the transaction classification message to the real-time authorization request message. (0030, see also 0009-0010, 0059)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein these teachings of Scragg, because Kramme teaches real-time fraud analysis of transactions (see 29:13-27; 18:60-19:7; 14:33-53; 1:43-59) and thus implies the performing fraud analysis in association with transaction processing, and Scragg's teachings explicitly facilitate real-time fraud analysis of transactions by teaching the performance of fraud analysis in association with transaction processing, and thus are consistent with Kramme's approach, see Scragg, citations given above, Kramme, citations given here. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 22, 23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kramme et al. (U.S. Patent No. 10,832,248), hereafter Kramme, in view of Chamaraju et al. (U.S. Patent Application Publication No. 2020/0004957 A1), hereafter Chamaraju, and further in view of Bejar (U.S. Patent Application Publication No. 2007/0038674 A1).
Regarding Claims 22, 25 and 28 
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Kramme teaches using transaction velocity in fraud determination/classification but Kramme in view of Chamaraju does not explicitly disclose the following specific kind of transaction velocity. However, Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining an average transaction amount for a plurality of transactions occurring over a period of time prior to the transaction time. (0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein Bejar's teachings regarding average transaction amount, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Kramme would render Kramme's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 23, 26 and 29
Kramme in view of Chamaraju teaches the limitations of base claims 1, 11 and 16 as set forth above. 
Kramme teaches using transaction velocity in fraud determination/classification but Kramme in view of Chamaraju does not explicitly disclose the following specific kind of transaction velocity. However, Bejar teaches:
wherein the computer-executable instructions are executable to further cause the at least one processor to: determine the current transaction velocity relative to the transaction time of the current payment transaction by determining a number of account numbers within a range of account numbers for a plurality of transactions occurring over a period of time prior to the transaction time. (0034, 0057-0063)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kramme's systems and methods for detecting financial transactions or the like as fraudulent or not and classifying financial transactions or the like as a specific type among multiple different types of fraud or as not fraudulent, by incorporating therein Bejar's teachings regarding tracking transaction data for a given BIN number, because this transaction data is a known factor relevant for assessing likelihood of fraud and hence incorporating it into Kramme would render Kramme's invention more comprehensive and accurate in detecting and preventing fraud, see Bejar, 0063. Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, at least Subramanian, Piel, Gray, Riffert and Kalyan teach, inter alia, identifying different kinds of fraud, and Ryman-Tubb 0041 teaches, inter alia, using machine learning to classify transactions into multiple different fraud categories and multiple different genuine categories. The remaining references cited but not applied in the instant Office Action teach comparable fraud detection systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692